t c summary opinion united_states tax_court kenneth and carol lehman petitioners v commissioner of internal revenue respondent docket no 24324-06s filed date kenneth and carol lehman pro sese mark s schwarz and paul c feinberg for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case under sec_6330 petitioners challenge respondent’s notice_of_determination as to respondent’s proposed levy action relating to petitioners’ and federal income taxes representing a cumulative total liability of approximately dollar_figure respondent has filed a motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code background on date petitioners filed a chapter bankruptcy petition with the u s bankruptcy court district of nevada on date petitioners filed late their joint individual federal_income_tax return on date respondent assessed the taxes petitioners reported on their tax_return an addition_to_tax for late filing and interest on date petitioners late filed their joint individual federal_income_tax return on date respondent assessed the tax petitioners reported on their tax_return an addition_to_tax for late filing and interest on date the bankruptcy court entered an order confirming petitioners’ chapter plan for reorganization under which petitioners were to pay their outstanding federal_income_tax liabilities in installments over months beginning date on date petitioners moved the court to dismiss their chapter bankruptcy petition at a bankruptcy court hearing held on date the bankruptcy court indicated that petitioners’ motion for dismissal of their petition was approved but that petitioners need to submit an order dismissing the case on date petitioners late filed their joint individual federal_income_tax return on date respondent assessed the tax petitioners reported on their tax_return an addition_to_tax for late filing and interest thereafter beginning on date petitioners made various payments to respondent on their outstanding federal income taxes each of which was applied to petitioners’ outstanding federal income taxes on date because petitioners had not yet filed the above-referenced order to dismiss their chapter bankruptcy case the bankruptcy trustee notified petitioners that their bankruptcy case was still open and that they were delinquent on the payments due under the plan that petitioners had submitted in their chapter bankruptcy case on date petitioners filed another motion for dismissal of their chapter bankruptcy case and on date the bankruptcy judge signed an order of dismissal and entered the dismissal as a result of petitioners’ motion for dismissal of their bankruptcy petitioners’ outstanding federal income taxes for and were not discharged in bankruptcy on date petitioners filed for bankruptcy under chapter see u s c sec_707 thereunder petitioners were awarded a discharge of their debts on date because balances remained due on petitioners’ federal income taxes for and on date respondent mailed to petitioners a notice_of_intent_to_levy with regard thereto and of petitioners’ rights to an appeals_office collection hearing under sec_6330 on date petitioners mailed to respondent a form request for a collection_due_process_hearing petitioners’ only objection to the levy was that petitioners’ federal income taxes for and were discharged by petitioners’ chapter bankruptcy petitioners raised no issue as to the correct amount of their federal income taxes for these years respondent’s appeals_office concluded that petitioners’ federal income taxes for and were not discharged by petitioners’ chapter bankruptcy because the running of the collection_period of limitations with regard thereto had been tolled during the entire course of petitioners’ chapter bankruptcy proceeding ie from date through date making those liabilities not dischargeable on date respondent’s appeals_office issued to petitioners a notice_of_determination sustaining the notice_of_intent_to_levy discussion we have jurisdiction to decide whether income taxes are discharged in bankruptcy 121_tc_111 120_tc_114 federal income taxes for a particular year may be discharged by a chapter bankruptcy discharge order if the due_date of the related tax_return for the year including extensions was at least years before the chapter bankruptcy petition was filed 3-year lookback period u s c sec_507 129_tc_160 in calculating the 3-year lookback period one must take into account any time during which the running of the lookback period was tolled eg during pendency of a prior bankruptcy proceeding 535_us_43 richardson v commissioner tcmemo_2003_154 the 3-year lookback period applicable to petitioners’ chapter bankruptcy proceeding began when petitioners filed their chapter bankruptcy petition date and without tolling would have ended years prior thereto on date however the running of the 3-year lookback period applicable to petitioners’ chapter bankruptcy proceeding was tolled during the 2-year pendency of petitioners’ chapter bankruptcy proceeding and thus the 3-year lookback period actually ended on approximately date because petitioners’ and federal_income_tax returns were due long after date petitioners’ and federal income taxes due in and respectively were due within the 3-year lookback period applicable to petitioners’ chapter bankruptcy proceeding and were not discharged by the bankruptcy discharge order that wa sec_1 the 3-year lookback period relating to petitioners’ ch bankruptcy proceeding began on date the date petitioners filed their ch bankruptcy petition and ran back for days to the date that petitioners’ prior ch bankruptcy proceeding was dismissed date at that point days or about years remained of the 3-year lookback period applicable to petitioners’ ch bankruptcy proceeding and these remaining days were tolled during the entire years during which petitioners’ prior ch bankruptcy proceeding was pending the 3-year lookback period applicable to petitioners’ ch bankruptcy proceeding thus looked back from date to date entered in petitioners’ chapter bankruptcy case on date petitioners claim that the date oral statement of the bankruptcy judge in petitioners’ chapter bankruptcy proceeding to the effect that petitioners’ chapter bankruptcy proceeding would be dismissed should be treated as the effective date on which petitioners’ chapter bankruptcy was dismissed and therefore that the tolling of the 3-year lookback period of u s c sec_507 should end on that date date instead of on date the date on which the bankruptcy court entered the discharge order resulting in a shorter tolling period of approximately years we disagree rule of the federal rules of bankruptcy procedure states that judgments are effective when entered as provided in bankruptcy rule rule a of the federal rules of we note that petitioners’ federal_income_tax return was due to be filed within the 3-year lookback period even without taking into account any tolling thereof we note that the shorter tolling period petitioners would apply would also except from discharge ie would not discharge petitioners’ and federal income taxes the period from the date petitioners filed their ch petition date back to date the date of the bankruptcy judge’s oral statement regarding dismissal of the ch bankruptcy proceeding consists of days and leaves days almost year remaining on the 3-year lookback period applicable to petitioners’ date ch bankruptcy petition approximately days before the date on which petitioners filed their ch bankruptcy proceeding is date petitioners’ and federal_income_tax returns of course were due long thereafter bankruptcy procedure states that the clerk shall keep a docket in each case and shall enter thereon each judgment orders do not become final until they are docketed am precision vibrator co v natl air vibrator co 863_f2d_428 5th cir see also sewell v mgf funding inc bankr b a p 9th cir nbd highland park bank n a v wien n e 2d ill app ct in support of their argument that the bankruptcy stay was lifted on date and that the tolling of the above lookback period was terminated as of that date petitioners allege that the fact that they made a number of tax_payments to respondent in december of and in and the fact that respondent accepted those payments indicate or confirm that the bankruptcy automatic_stay was not still in effect and that the bankruptcy stay had been terminated on date when the bankruptcy judge in the chapter proceeding stated that petitioners’ motion for dismissal of their case was sustained we disagree petitioners’ voluntary payments to respondent in and and respondent’s acceptance of those payments had no effect on the effective date of the termination of petitioners’ chapter bankruptcy proceeding and petitioners cite no authority to the contrary because petitioners’ federal income taxes for and were not dischargeable in petitioners’ chapter bank- ruptcy respondent’s appeals_office did not abuse its discretion in sustaining respondent’s proposed levy action we sustain respondent’s proposed levy action an appropriate order and decision will be entered
